Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-8 and 10-14 are allowable over the prior art.
As to claims 1, 10, and 13, the closest prior art of record is found in Fujimoto (JP 2008010612A, cited in IDS) in view of Nakamura (US 2080308140).  A full discussion of the references can be found in the Final Office Action (dated 11/27/20).  The prior art teaches a thermoelectric conversion module (F; Figure 12) having N and P TE elements (10) and a bonding layer (13), first, second, third, and fourth electrodes (14, 21a, 21b, 21b by P) but fails to teach the material specifics, Nakamura cures this deficiency.  However, the references do not, taken alone or together, teach the limitation of the claims in conjunction with “the high temperature side substrate includes a conductive film connecting the N and P elements in series and a bonding layer disposed between the conductive film and first substrate, a first surface of the bonding layer directly contacting the conductive film and a second surface directly contacting the first electrode, or comprising two conductive layers sandwiching the first nickel layer and the aluminum layer such that the first conductive layer is disposed between the N and aluminum and the second between the bonding and the first nickel.  There is no additional teaching in the prior art that would have reasonably led a skilled artisan to modify the prior art of record to arrive at the instant invention with improper hindsight or undue experimentation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270.  The examiner can normally be reached on Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHANNON M GARDNER/Primary Examiner, Art Unit 1726